
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 267
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2011
			Mr. Pompeo (for
			 himself, Mr. McClintock, and
			 Mr. Labrador) submitted the following
			 resolution; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should end all subsidies aimed at
		  specific energy technologies or fuels.
	
	
		Whereas companies continue to innovate and adapt to a
			 growing and volatile energy market;
		Whereas the primary role of the Government in the energy
			 markets is to create an economic climate where companies can continue to
			 innovate and compete, and thereby provide value and affordability to families
			 and businesses;
		Whereas it is not the role of the Government to favor one
			 fuel source or energy sector over another;
		Whereas taxpayers have subsidized the energy industry with
			 grants, direct loans and loan guarantees, and tax credits aimed at specific
			 industries for decades;
		Whereas deductions and cost-recovery mechanisms available
			 to all energy sectors are different than credits, loans and grants, and are
			 therefore not taxpayer subsidies;
		Whereas a deduction of costs and cost recovery with
			 respect to timing is not a subsidy;
		Whereas the current system of energy subsidies is opaque
			 and unduly complex;
		Whereas energy subsidies have consistently failed to bring
			 down the price of gasoline for consumers, and electricity and natural gas for
			 industrial users; and
		Whereas eliminating energy subsidies from the Internal
			 Revenue Code of 1986 will allow us to lower the overall rate of corporate
			 income tax without increasing deficits: Now, therefore, be it
		
	
		That the House of Representatives
			 should—
			(1)provide no new
			 energy subsidies by refusing any legislative proposal that includes new energy
			 subsidy programs of any kind;
			(2)prohibit the
			 expansion or extension of existing energy subsidies;
			(3)eliminate existing
			 energy subsidies; and
			(4)begin tax
			 simplification and reform by eliminating energy tax credits and deductions and
			 reducing income tax rates.
			
